Case 1:21-cr-00092-AJN Document 72 Filed 06/09/21 Page 1 of 1

      

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

@ SHAROVA pare rice SSDORT
Se LAW FIRM

    

 

 

 

 

 

147 PRINCE STREET | 4™ FLOOR | BROOKLYN, NEW YORK 11201
TELEPHONE 1.718.766.5153 | FACSIMILE 1.718.504.3599 | EMAIL: ckaser@sharovalaw.com

YELENA SHAROVA, ESQ. *+

 

*NY, +NJ PARALEGALS
FRANKLIN DAVIS JR.
STEVEN GARFINKLE ESQ.*+ CELINA QUEVEDO
CHARLES KASER ESQ.* MABEL SANTANA
NANI KIM ESQ.* HANNA SKARULIS
CHARLES MARINO ESQ.* ALVIN KORSUNSKIY
BRUCE PROVDA ESQ.*
June 9, 2021
VIA ELCTRONIC FILING
Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
Re: US v. Greenberg 21 Cr. 92 (AJN)
Dear Judge Nathan: SO ORDERED.

Counsel for Julia Greenber_ res_ ectfull. submits this letter to re uest _ ermission for her to travel
to Philadelphia, PA to attend two court appearances for her clients. These appearances are on
July 20" 2021 and Jul, 28" 2021. in front of the Immi_ ration Courts located at 900 Market
Street, Philadelphia, PA 19107. She requests permission to attend these appearances on these
days only.

It is my understanding that Pretrial Services, through Officer Dominique Jackson, has no
objection to this request. Additionally, the Government, through Assistant US Attorney
Jonathan Rebold, will defer to the recommendation of Pretrial Services.

Ms. Greenberg has been in compliance with the terms of her pretrial release, including fully
informing these clients of her pending matter before Your Honor.
Thank you for your time and attention in this matter.

CC: All Parties (via ECF h \) \

ant

6/9/2021
ALISON J. NATHAN, U.S.D,J.

SO ORDERED.

 
